Opinion issued September 9, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                              ————————————
                              NO. 01-14-00580-CR
                            ———————————
                       JAMES H. JACKSON, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1377900


                          MEMORANDUM OPINION

      Appellant, James H. Jackson, pleaded guilty to the felony offense of

aggravated sexual assault.1     The trial court found appellant guilty and, in

accordance with the terms of appellant’s plea bargain agreement with the State,

1
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(iii), (a)(2)(B) (West 2011).
sentenced appellant to 27 years’ confinement. Appellant filed a pro se notice of

appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.


                                          2
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3